[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is is an action brought by a condominium association and its insurance carrier against the tenant of a condominium unit to recover damages caused by a grease fire in the defendant-lessee's condominium unit.
The plaintiffs summarily allege that the defendant was negligent in that she left a pan of cooking oil "unattended." The plaintiff claimed that this conduct caused the pan to ignite and that the ensuing fire caused smoke and soot to damage the entire unit.
The only evidence submitted at trial was that the defendant, in fact, remained at all times in front of the heating pan of oil, turning only to take an item out of the refrigerator next to the stove and for an unexplained reason the oil ignited.
There was further evidence of the intervening conduct of a guest in the condominium unit was not named in the complaint. The testimony indicated that the guest poured tap water on the flaming oil, which most likely contributed to the extent of the resulting damages.
In summary, the court finds that the plaintiffs have failed to establish negligence on the part of the defendant as alleged in their complaint.
Judgment may enter for the defendant, Tywana Speller.
RICHARD P. GILARDI JUDGE OF THE SUPERIOR COURT